Title: From James Madison to John Graham, 24 August 1810
From: Madison, James
To: Graham, John


Dear SirAugst. 24. 1810
Your favor of the 20th. has come duly to hand. I well recollect the rect. of the paper you were searching for, and can not but think that it is somewhere in the office. It would seem, that Barnet either had not recd. the order of Skipwith to deliver the Books, or had disobeyed it. The retention of them is so palpably improper, that it justifies the suspicions entertained of some improper view in it. Barnet, if I mistake not has been displaced. Would it be amiss for a positive instruction to be even now given on the subject, to be put into the hands of the Minister at Paris?
I inclose an interesting letter from Toulmin. It will suggest to the Dept. an examination of the law forbidding such enterprizes; with a view to see how far authorities or instructions may be requisite for the use of force in suppressing them. Be so good as to return the letter.
Will you be so good also as to have the inclosed information from Doer. Logan, put under cover to Mr. Goldsborough member of Congs: whose address is as much unknown to me as to the writer. I ask the favor of your attention also to the letter for Genl. Fayette. It is from his agent Duplantier, & on a subject particularly interesting to him. Accept my sincere esteem & friendly wishes
James Madison
